NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SHERMAN HOWARD,
Petitioner,
V.
DEPARTMENT OF THE AIR FORCE, '
Resp0nden,t. _
2010-3177
Petiti0n for review of the Merit Systems Pr0tection
Board in case no. DA0752090172-I-1.
ON MOTION
ORDER
Sherman Howard moves for a 7-day extension of time,
until March 14, 2()11, to file his appendix
Upon consideration thereof
IT IS ORDERED THATI
The motion is granted

HOWARD V. AIR FORCE
2
FOR THE COURT
 1 0  /S/ Jan H0rba1y
Date J an Horba1y
cc: Marshal1D. White, Esq.
J0shua E. Kurland, Esq.
s21
C1erk
li.S. CDU
THE
§§
§§
§ §
§§
"§
HAR_ 1 0 2011
.|AlHOIBA|.\'
C|.E¥!